DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,273,365 to Hagar (“Hagar”).
With regard to Claims 1, 8, and 9, Hagar discloses a layered thermal insulation system comprising a pair of foil-fabric composites.  See, e.g., Abstract, entire document.  The system is conformable to a three-dimensioned surface because Hagar teaches that the insulation is flexible to accommodate the movement of conduits.  Column 2, lines 14-20.  Hagar discloses that the insulation system comprises a first flexible, high temperature resistant material, such as woven fiberglass cloth and a first metallic foil affixed thereto, which is adjacent to a second layer of flexible high temperature resistant material and a second metallic foil affixed thereto.  Column 2, lines 39-48.  Hagar shows that the first metallic foil and the second metallic foil form outer surfaces of the thermal insulation system.  Figure 8.  With regard to Claim 20, the insulation system disclosed by Hagar is capable of the recited intended use.  To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited meets the claim.  See, e.g., M.P.E.P. 2111.02.  

Claims 1, 3, 4, 8, 9, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0209663 to Grall (“Grall”).
With regard to Claim 1, Grall discloses a multi-layer composite suitable comprising thermal insulating layers comprising a fist metal foil layer 102, a second layer comprising an insulating fiberglass woven fabric 108, a third layer comprising an insulating fiberglass nonwoven fabric 106, and a fourth metal foil layer 104.  See, e.g., Abstract, Figure 1, paragraphs [0046] to [0056], entire document.  The multi-layer composite is capable of conforming to a three-dimensional surface since each of the layers is flexible enough to be unrolled.  See, e.g., Figure 2.  Grall teaches that the first foil layer 102 can be oriented towards an outer roof whereas the fourth foil layer 104 can be oriented towards the inside of a building.  Paragraph [0052].  With regard to Claims 3, 4, 8, and 9, Grall discloses an embodiment whereupon an additional inner layer of fiberglass woven fabric 302 is provided to the interior of the insulating fiberglass nonwoven fabric 102, paragraph [0092] and Figure 3, rendering the nonwoven fabric 102 as an outer high temperature resistant layer indirectly bonded to the outer foil 102.  With regard to Claim 14, Grall discloses the inner and outer foil layers are provided with a plurality of protrusions.  Figure 1 and paragraph [0051].  With regard to Claim 20, the insulation system disclosed by Grall is capable of the recited intended use.  To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited meets the claim.  See, e.g., M.P.E.P. 2111.02. 

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hagar.
With regard to Claim 2, Hagar does not disclose the exposed surface has a temperature less than 150 degrees C. when the surface of the object has a temperature of up to 650 degrees C.  With regard to Claim 6, Hagar does not disclose that the outer high temperature resistant insulation layer may have a thermal conductivity of 0.13 W/m*K to 0.03 W/m*K in a temperature range of 650 degrees C. to 200 degrees C.  Nonetheless, it is reasonable to presume that such properties are inherent to the material disclosed by Hagar.  Support for the presumption is found because Hagar teaches using similar materials, i.e. inner and outer high temperature resistant insulation layers and first and second reflection layers, constructed in a similar manner to make a similar end use product, i.e. thermal insulation.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Claims 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grall.
With regard to Claim 2, Grall does not disclose the exposed surface has a temperature less than 150 degrees C. when the surface of the object has a temperature of up to 650 degrees C.  With regard to Claim 6, Grall does not disclose that the outer high temperature resistant insulation layer may have a thermal conductivity of 0.13 W/m*K to 0.03 W/m*K in a temperature range of 650 degrees C. to 200 degrees C.  Nonetheless, it is reasonable to presume that such properties are inherent to the material disclosed by Grall.  Support for the presumption is found because Grall teaches using similar materials, i.e. inner and outer high temperature resistant insulation layers and first and second reflection layers, constructed in a similar manner to make a similar end use product, i.e. thermal insulation.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Claim Rejections - 35 USC § 103
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hagar in view of U.S. Patent Application Publication No. 2007/0092688 to Doesburg et al. (“Doesburg”).
With regard to Claims 5 and 7, Hagar does not disclose the density and thickness of the outer high temperature resistant layer.  Doesburg is also related to multi-layer composites that provide thermal insulation.  See, e.g., Abstract, entire document.  Doesburg teaches that fiberglass layers used in thermal insulation are generally provided with “a density of about 0.5 to about 24 pounds per cubic foot and a thickness of about 0.25 to about 4 inches.”  Paragraph [0027].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the outer high temperature resistant layer of Hagar with a density less than 250 kg/m3 and a thickness of 17 mm to 24 mm, since such dimensions are well known in the art of fiberglass insulation, as demonstrated by Doesburg, and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  A similar inherency analysis for the thermal conductivity recited in Claim 6 applied above to Hagar alone would also be relevant to the combination of Hagar with Doesburg with respect to the modifications of the thickness and the density.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grall in view of Doesburg.
With regard to Claims 5 and 7, Grall does not disclose the density and thickness of the outer high temperature resistant layer.  Doesburg is also related to multi-layer composites that provide thermal insulation.  See, e.g., Abstract, entire document.  Doesburg teaches that fiberglass layers used in thermal insulation are generally provided with “a density of about 0.5 to about 24 pounds per cubic foot and a thickness of about 0.25 to about 4 inches.”  Paragraph [0027].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the outer high temperature resistant layer of Grall with a density less than 250 kg/m3 and a thickness of 17 mm to 24 mm, since such dimensions are well known in the art of fiberglass insulation, as demonstrated by Doesburg, and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  A similar inherency analysis for the thermal conductivity recited in Claim 6 applied above to Grall alone would also be relevant to the combination of Grall with Doesburg with respect to the modifications of the thickness and the density.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grall in view of Japanese Patent Application Publication No. 2008-248771 to Iwaki et al. (an English translation obtained from PE2E is provided herewith) (“Iwaki”).
Grall does not disclose the inner high temperature resistant layer thickness or the use of silica fibers.  Iwaki is also related to materials providing heat insulation.  See, e.g., Abstract, entire document.  Iwaki teaches that woven silica or glass fabrics can be used to provide heat insulation, with the silica providing greater heat insulation, and the thickness of such layers can be around 1 mm or less.  Page 3.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use silica fibers instead of glass fibers in the woven fabric disclosed by Grall in order to provide improved temperature resistance, as shown to be known by Iwaki.  It also would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use a inner high temperature resistant insulation having a thickness that is less than 1 mm in the composite disclosed by Grall, since Iwaki teaches that such a thickness is suitable for use to provide heat resisting properties and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grall in view of U.S. Patent Application Publication No. 2021/0316177 to Ahlers et al. (“Ahlers”).
Grall does not disclose the woven fiberglass fabric comprises glass fibers that are reinforced with stainless steel wire.  Ahlers is also related to multi-layer composite materials for use in thermal insulation.  See, e.g., Abstract, entire document.  Ahlers teaches that glass fiber woven and nonwoven fabric materials are suitable for use in such composites, and that glass fibers in woven fabrics can be reinforced with steel fiber.  Paragraph [0095].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide steel wires to the woven glass fibers disclosed by Grall in order to reinforce the glass fibers for increased strength, as shown to be known in the art by Ahlers.  Moreover, the selection of stainless steel is obvious to the person having ordinary skill in the art, given the durability and processing advantages compared to low-value steel.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grall in view of U.S. Patent Application Publication No. 2015/0260330 to Tortorello (“Tortorello”).
Grall does not disclose the height, diameter, and density of the protrusions.  Tortorello is also related to multi-layer composite material useful for thermal insulation.  See, e.g., Abstract, entire document.  Tortorello teaches that protrusion dimensions, including height and diameter, can be adjusted depending on desired conduction, radiation, and convection transfer.  Paragraphs [0002] and [0009]; see also Figure 6.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to adjust protrusion diameter, height, and density in the foil disclosed by Grall within the dimensions of 7 to 12 mm diameter, 2 to 3 mm height, and 5000 to 10000 protrusions per square meter, in order to adjust the resulting heat transfer properties of the metal foil, since Tortorello establishes that such properties are easily adjusted result effective variables, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 (CCPA 1980).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hagar.
With regard to Claims 17 and 18, Hagar teaches that the width dimension of the first and second metallic foils, along with the width dimension of the outer high temperature resistant layer, can be larger than that of the inner high temperature resistant insulation layer in order to form an edge 49.  Figure 6.  Hagar does not specifically disclose that metallic foils and the outer high temperature resistant have a length dimension with such features.  Nonetheless, such a feature would be obvious to provide.  After all, Hagar teaches that their insulation is suitable for use with an expansion joint.  Abstract, Figure 1.  As such, the length dimensions would not have the advantages of the width dimensions if the featured edge of the width were not actually provided when actually using the object in real-life and non-continuous areas.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the length dimension with of the composite of Hagar with the inner high temperature insulation layer having a length less than the other composite layers in order to provide the edge feature to the length of the material in addition the width, as illustrated by Hagar.  With regard to Claim 19, Hagar teaches the edge feature can be provided by stitching.  Column 5, lines 34-53.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789